DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on February 8, 2021. Claims 1-9 are presently pending and are presented for examination. 	

Information Disclosure Statement
The information disclosure statements (IDSs) were submitted on February 8, 2021 and February 16, 2022.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55 for JP2020-041795 dated March 11, 2020.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract of the disclosure is objected to because it is not written in narrative form.  Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: the specification does not include paragraph numbers of at least four numerals enclosed in square brackets; see MPEP 37 C.F.R. 1.52(b)(6).  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
a.	a collection unit… found in claim 1. Structure for this claim element may be found at least at Fig. 2, Fig. 3, Fig. 6, and Fig. 8 of the present disclosure as originally filed; sensors.
b.	a plurality of monitoring information acquiring units… found in claims 1, 7, and 9. Structure for this claim element may be found at least at Fig. 2, Fig. 3, Fig. 6, and Fig. 8 of the present disclosure as originally filed; sensors.
c.	an object determining unit… found in claims 1 and 3. Structure for this claim element may be found at least at Fig. 2, Fig. 3, Fig. 6, and Fig. 8 of the present disclosure as originally filed; control unit comprising a processor/memory plus software steps.
d.	a map information managing unit… found in claims 1-3. Structure for this claim element may be found at least at Fig. 2, Fig. 3, Fig. 6, and Fig. 8 of the present disclosure as originally filed; control unit comprising a processor/memory plus software steps.
e.	a map information providing unit… found in claim 1. Structure for this claim element may be found at least at Fig. 2, Fig. 3, Fig. 6, and Fig. 8 of the present disclosure as originally filed; control unit comprising a processor/memory plus software steps.
f.	a work instructing unit… found in claim 4. Structure for this claim element may be found at least at Fig. 2, Fig. 3, Fig. 6, and Fig. 8 of the present disclosure as originally filed; control unit comprising a processor/memory plus software steps.
g.	a notification unit… found in claims 5-6. Structure for this claim element may be found at least at Fig. 2, Fig. 3, Fig. 6, and Fig. 8 of the present disclosure as originally filed; control unit comprising a processor/memory plus software steps.
h.	an imaging unit… found in claim 8. Structure for this claim element may be found at least at Fig. 2, Fig. 3, Fig. 6, and Fig. 8 of the present disclosure as originally filed; a camera.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claim 6 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 6 recites a quantity of an object. It is unclear how a single object may be considered more than one object. For purposes of this Action, Examiner is interpreting this limitation to mean an object may comprise of one or more sub-objects.  

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101, because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 is directed toward an apparatus, dependent claim 7 is directed toward a system, and independent claim 9 is directed toward a method. Therefore, each of the independent claims 1 and 9 along with the corresponding dependent claims 2-8 are directed to a statutory category of invention under Step 1.

Under Step 2A and Step 2B, the independent claims 1 and 9 are also directed to an abstract idea without significantly more. Specifically, the claims, under their broadest reasonable interpretation cover certain mental processes. The language of independent claim 9 is used for illustration: 
An information processing method which is performed by an information processing device, the information processing method comprising: 
a collection step of collecting monitoring information indicating circumstances of a monitoring area from a plurality of monitoring information acquiring units (a person may look around to collect monitoring information); 
an object detecting step of detecting an object which is located in the monitoring area on the basis of the monitoring information (a person may detect an object within the monitoring area based on looking around); 
a map information managing step of updating map information of the monitoring area using position information indicating a position of the object (a person may think about a map and place the object within the mental map); and 
a map information providing step of providing the map information to a working machine that performs predetermined work in the monitoring area (a person may think about how such a map could be provided to a working machine which performs work in the monitoring area).


Under Step 2A, Prong One, independent claims 1 and 9 recite, in part, an apparatus and a method. Other than reciting a variety of software units and sensors, nothing in the claims precludes the steps from being directed toward certain mental processes. Therefore, independent claims 1 and 9 recite a judicial exception of an abstract idea. 

Under Step 2A, Prong 2, the “mental processes” judicial exception is not integrated into a practical application.  For example, independent claims 1 and 9 recite the additional elements of 1 and 9.  These limitations amount to implementing the abstract idea on a computer.  Simply limiting the use of the abstract idea to one particular environment or field of use does not impose any meaningful limits on practicing the abstract idea.  Therefore, because the additional elements 1 and 9 are not integrated into the claims as a whole, claims 1 and 9 are directed to an abstract idea.

Under Step 2B, the claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application in  Step 2A, Prong Two, the additional element of limiting the use of the idea to one particular environment employs generic computer functions to execute an abstract idea and, therefore, does not add significantly more.  Limiting the use of the abstract idea to a particular environment or field of use cannot provide an inventive concept.  Therefore, independent claims 1 and 9 are not patent eligible. 

Dependent claims 2-8 have been given the full two-part analysis, including analyzing the additional limitations, both individually and in combination.  Dependent claims 2-8, when analyzed both individually and in combination, are also patent ineligible under 35 U.S.C. § 101 based on same analysis as above.  The additional limitations recited in the dependent claims fail to establish that the dependent claims are not directed to an abstract idea.  The additional limitations of the dependent claims, when considered individually and as an ordered combination, do not amount to significantly more than the abstract idea. Accordingly, claims 2-8 are patent ineligible.

Examiner notes that, if the independent claims were amended to include the working machine performing physical work in the monitoring area based on the updated map information, the rejections under 35 U.S.C. 101 would be withdrawn.
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pub. No. 2019/0250627 (hereinafter “Witt”).

Regarding claim 1, Witt discloses an information processing device comprising (see at least Fig. 1A and [0010]): 
a collection unit configured to collect monitoring information indicating circumstances of a monitoring area from a plurality of monitoring information acquiring units (see at least [0025]; the sensors may observe (i.e., monitor) the environment to collect information about the environment); 
an object determining unit configured to detect an object which is located in the monitoring area on the basis of the monitoring information (see at least [0006]; objects may be detected within the monitoring area based on the sensor data (i.e., monitoring information)); 
a map information managing unit configured to update map information of the monitoring area using position information indicating a position of the object (see at least [0025] and [0042]-[0043]; the semantic mapping may be updated for the environment (i.e., monitoring area) based on the sensor data which includes the position information of the objects); and 
a map information providing unit configured to provide the map information to a working machine that performs predetermined work in the monitoring area (see at least [0021] and [0038]; the robot (i.e., working machine) may utilize the map information to navigate and interact with the environment and, for example, to perform tasks (i.e., predetermined work)).

Regarding claim 2, Witt discloses all of the limitations of claim 1. Additionally, Witt discloses wherein the map information includes first map information and second map information (see at least [0047] and [0057]; updated information may be gathered and added to the previous map information), and wherein the map information managing unit is configured to: 
add the position information of a newly detected object to the first map information (see at least [0047]; the local semantic mapping may be updated with the newly detected object instance); 
determine a first probability of the object being successively detected at the same position (see at least [0048]; the probability of the object being in the identified environment location over time is determined); 
copy the position information of an object for which the first probability is higher than a predetermined reference value for the first probability from the first map information to the second map information (see at least [0062] and [0087]; first and second position information of the same object may comprise two different probabilities associated with each position, and the map may use the higher of the two probabilities); 
determine a second probability of the object not being successively detected at the same position (see at least [0087]; the two probabilities are not at the same location, so the second probability indicates when the object is not at the same position); and 
delete position information of an object for which the second probability is higher than a predetermined reference value for the second probability from the first map information (see at least [0026]; insignificant (i.e., less than a predetermined value) location information may not be transmitted for updating the map which is considered equivalent to deleting the information as it is not stored by the map).

Regarding claim 3, Witt discloses all of the limitations of claim 2. Additionally, Witt discloses wherein the object determining unit is configured to determine attributes of an object which is detected on the basis of the monitoring information (see at least [0022] and [0067]; characteristics (i.e., attributes) of objects which are detected by the senor information (i.e., monitoring information) are determined), and 
wherein the map information managing unit is configured to determine the first probability or the second probability on the basis of the attributes (see at least [0067]; the probability is determined and updated based on the characteristics (i.e., attributes) of the objects).

Regarding claim 4, Witt discloses all of the limitations of claim 3. Additionally, Witt discloses a work instructing unit configured to cause a predetermined working machine to remove the object when the object is a predetermined object to be removed (see at least [0100]; the robot (i.e., working machine) may be instructed to pick up and retrieve an object from an environment).

Regarding claim 5, Witt discloses all of the limitations of claim 3. Additionally, Witt discloses a notification unit configured to notify a predetermined working machine of notification information indicating at least a position of the object when the object is a predetermined notification object (see at least [0099]; the system (i.e., notification unit) may notify the robot (i.e., working machine) of the position of an object which has already been put into the system (i.e., a predetermined notification object)).

Regarding claim 6, Witt discloses all of the limitations of claim 2. Additionally, Witt discloses a notification unit configured to (see at least [];); 
determine a quantity of an object which is detected in the monitoring area on the basis of the first map information (see at least [0011]; one object may be detected); and 
output notification information indicating an abnormality of the quantity of the object when the quantity of the object is greater than a predetermined reference quantity (see at least [0049]; the, for example, plant may be observed in a new location which may indicate an abnormality for there being a plant in that location (i.e., more than zero plants in that location), and there may be an update (i.e., notification output) base on the observance).

Regarding claim 7, Witt discloses all of the limitations of claim 1. Additionally, Witt discloses an information processing system comprising: 
the information processing device according to claim 1; and 
the plurality of monitoring information acquiring units, wherein each of two or more working machines includes one of the plurality of monitoring information acquiring units (see at least Fig. 1A, elements 105a and 105b, [0006], and the publication generally; there may be two robots (i.e., working machines) each comprising sensors (i.e., monitoring information acquiring units)).

Regarding claim 8, Witt discloses all of the limitations of claim 7. Additionally, Witt discloses wherein at least some of the plurality of monitoring information acquiring units are an imaging unit configured to capture an image of the monitoring area (see at least [0025]; the sensors may comprise cameras (i.e., imaging units)). 

Regarding claim 9, Witt discloses an information processing method which is performed by an information processing device (see at least Fig. 1A and [0010]), the information processing method comprising: 
a collection step of collecting monitoring information indicating circumstances of a monitoring area from a plurality of monitoring information acquiring units (see at least [0025]; the sensors may observe (i.e., monitor) the environment to collect information about the environment);  
an object detecting step of detecting an object which is located in the monitoring area on the basis of the monitoring information (see at least [0006]; objects may be detected within the monitoring area based on the sensor data (i.e., monitoring information));  
a map information managing step of updating map information of the monitoring area using position information indicating a position of the object (see at least [0025] and [0042]-[0043]; the semantic mapping may be updated for the environment (i.e., monitoring area) based on the sensor data which includes the position information of the objects); and
a map information providing step of providing the map information to a working machine that performs predetermined work in the monitoring area (see at least [0021] and [0038]; the robot (i.e., working machine) may utilize the map information to navigate and interact with the environment and, for example, to perform tasks (i.e., predetermined work)).

Additional Relevant Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and may be found on the accompanying PTO-891 Notice of References Cited:
U.S. Pub. No. 2006/0089765 which relates to behavior based control of an autonomous vehicle; and 
U.S. Pub. No. 2013/0317646 which relates to updating robot programing based on senor inputs.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY OHMAN whose telephone number is (313)446-6575.  The examiner can normally be reached on M-R 6:30 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.P.O./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663